In this proceeding petitioner, Mary Dorris, by her attorneys, has presented to this court a duly vertified petition, wherein she alleges that she is unlawfully imprisoned and restrained of her liberty in the county jail at Eufaula, McIntosh county, by John W. McCune, sheriff of said county; that she is so held under a commitment issued by Horace D. Raubelt, county judge, based upon a preliminary examination held by him upon a complaint wherein Samuel Dorris and your petitioner, Mary Dorris, his wife, were jointly charged with the murder of Mrs. Flora Green, alleged to have been committed in said county on or about the 13th day of August, 1920. Petitioner avers that she is not guilty of the crime of murder as charged; that the proof of her guilt of the charge of murder is not evident nor the presumption thereof great. It is also shown that the judge of the district court of said county is absent from the state. Attached to said petition is a transcript of the testimony offered by the state at the preliminary examination. Also the affidavits of the petitioner and her husband, co-defendant. On August 31st, the application was presented to the court. We have examined the record and without entering into a discussion of the facts we deem it sufficient to say that upon a careful consideration of all the evidence presented in support of the petition, we are of the opinion that petitioner is not entitled to be admitted to bail as a matter of legal right. It is therefore considered and adjudged that the writ be denied and bail be refused.